 In the Matter of BAILEY PRODUCTSCORPORATIONandINTERNATIONALUNION, UNITEDAUTOMOBILE, AIRCRAFT &AGRICULTURALIMPLEMENTWORKERS OF AMERICA(CIO)Case No. R-5826.-Decided September 4, 1943Mr. John A. Hull, Jr.,for the Board.Mr. Kurt F. Pantzer,of Indianapolis, Ind., andMessrs. ThomasBradleyand-J.C. Ashcraft,of Union City, Ind., for the Company.Messrs. Hose Kueela, Larue Leonard,andJerry Hobbs,of Indian-apolis,Ind., andMr. Paul Spencer,ofUnion City, Ind., for theUAW-CIO.Mr. John G. Witte,of Columbus, Ohio, for the IAM.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE0Upon an amended petition filed by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, herein calledtheUAW-CIO, alleging that a question affecting commerce hadarisen concerning the representation of employees of Bailey ProductsCorporation, Union City, Indiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingbefore William P. Webb, Trial Examiner. Said hearing was held atUnion City, Ohio, on August 9, 1943. ' The Board, the Company,theUAW-CIO, and the International Association of Machinists,herein called the IAM, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Com-pany filed applications for subpoenasdaces tecumin which it re-quested that certain representatives of the UAW-CIO and the TAMbe required to produce union membership cards, minutes of the mem-bership rolls, and financial records, and that certain representatives of52 N. L. R. B., No. 63.420 BAILEY PRODUCTS CORPORATION421the IAM be required to produce the local charter, dues records, duesreceipts, and all other union records.The Trial Examiner denied theapplications.For the reasons herein stated, we affirm his ruling.'The Trial Examiner's other rulings are free from prejudicial errorand are hereby affirmed.All'parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBailey Products Corporation owns and operates a plant at UnionCity, Indiana.Although the plant consists of buildings in bothIndiana and Ohio, it is operated as one plant.At this plant theCompany is engaged in the manufacture and sale of screw machineparts, fuses, magneto couplings, and miscellaneous screw parts.Steelis the principal raw material used. In 1942, the Company purchasedsteel, valued at approximately $135,000, all of which was obtainedDuring the same periodthe value of the Company's finished products exceeded $750,000,approximately 90 percent of which was sold and distributed to pointsoutside the States 'of Indiana and Ohio.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of In-dustrial Organizations, and International Association of Machinistsare labor organizations, each admitting to membership employees ofthe Company.'III.THE QUESTION CONCERNING REPRESENTATIONOn May 14, 1943, the UAW-CIO notified the Company that itrepresented a majorityof the Company's employees and requested abargaining conference.The Company did not reply. The' positiontaken by the Company at thehearing is that it refuses to recognizethe UAW-CIO.i In view of the Trial Examiner's denial of the applications for subpoenasduces tecum,the Company has filed a petition and brief for leave to adduce additional evidence, andhas requested permission for oral argument.The-petition and request for oral argumentare hereby denied.4 422DECISQONSOF NATIONALLABOR RELATIONS BOARDEvidence submitted to the Trial Examiner at the hearing indicatesthat the UAW-CIO represents a substantial number of employees inthe unit hereinafter found to be appropriate.,'The Company and Local 1208 of the IAM entered into a closed-shop contract on June 15, 1942, which "shall be and remain in fullforce and effect until July 1, 1943, and shall continue in effect annuallythereafter,unlessthirty (30) days' notice in writing is submitted priorto the expiration of this agreement of any desire to changeor amendsame."The Company and the IAM contend that the contract hasrenewed and is a bar to the proceedings herein.Since the UAW-CIOnotified the Company on May 14, 1943, that it represented a majority,we find that the contractis not a bar.The:Company applied for the subpoenasduces tecumafor the purposeof showing by the information contained in the records of the unionsthat the IAM is still active and still has a majority of the employees inits membership, and that a notice of cancellation of the contract, givento the Company by an officer of the IAM local, was an unofficial act ofsaid officer.In view of the UAW-CIO's timely request for recogni-tion, its membership showing, and the admission of the IAM counselthat the IAM local has become inactive, we find that the informationsought by means of the subpoenas, if obtained, would not prevent theexistence of a representation dispute.The applications were correctlydenied.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe UAW-CIO and the IAM agree that the appropriate unitconsists of all maintenance and production employees, excluding super-visory, clerical, and plant-protection employees.The Company agreesto the exclusion of the plant-protection employees but otherwise takesno position with respect to the unit.The IAM contract covers a unitsimilar to that agreed to by theunionsbut also specifically excludesoffice workers and confidential workers, such as time-study men andsalesmen,who we find should be excluded.We find thatallmaintenanceand production employees of theCompany, excludingoffice and clericalemployees, confidential em-ployees such as time-study men andsalesmen,plant-protection2 The Trial Examiner reported that the UAW-CIO submitted 159 application-for-member-ship-and authorization cards, all but 1 bearing apparently genuine original signatures ; nocheck was made against a pay roll of the Company because the Company refused to furnishone.Testimony at the hearing revealed that there are approximately 190 employees inthe appropriate unit, and that,at the time the cards were signed, the persons whosenames appear thereon were employees of the Company.The IAM relies upon its con-tract as proof of its interest in the proceeding.6 BAILEY PRODUCTS CORPORATION423employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE; DETERMINATION OF REPRESENTATIVESThe UAW-CIO desires that employees in the appropriate unit whowere employed at the date of the hearing shall be eligible to vote inthe election herein directed.We see no reason for departing from ourcustomary practice and shall accordingly direct that the question con-cerning representation which has arisen be resolved by an election bysecret ballot among the employees in the appropriate unit-who wereemployed during the pay-roll period immediately preceding the dateof our Direction of Election herein,subject to the limitations andadditions set forth in said Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relation Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDmEorED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bailey ProductsCorporation, Union City, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in persons at the polls, but excluding any who havesince quit or been discharged for cause, to determine whether theyAircraft & Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations, or by InternationalAssociation of Machinists, for the purposes of collective bargaining,or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.